NO. 07-07-0177-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                    JUNE 25, 2007
                           ______________________________

                          GUADALUPE ROSALES, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;

            NO. D-1-DC-06-500380; HONORABLE BOB PERKINS, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                             ON ABATEMENT AND REMAND


       Appellant Guadalupe Rosales has given notice of appeal from a judgment of

conviction and sentence for sexual assault. The appellate court clerk received and filed

the trial court clerk’s record on April 16, 2007. The trial court reporter’s record was filed on

March 21, 2007.


       Appellant’s brief was due on May 16, 2007. By our letter dated May 24, 2007,

appellant was notified that the brief was due and that the appeal would be abated if the
brief or an appropriate response was not received by June 4, 2007.          No brief or other

response has been received from appellant.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, then whether appellant
              is indigent, and if not indigent, whether counsel for appellant has
              abandoned the appeal;
       (3)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental




                                              2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than July 25, 2007.




                                                Per Curiam




Do not publish.




                                            3